DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 12-16, in the reply filed on May 20, 2021 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2021.
Claim Objections
Claims 1, 4, 6-8, 12, 13, 15 and 16 are objected to because of the following informalities: 
In claim 1 (line 17) “in direction” should recite --in a direction--.
In claim 4 (line 1) “wherein the” should recite --wherein each--.
In claim 4 (line 3) “the corresponding” should recite --each corresponding--.
In claim 6 (line 1) “of the” should recite --of each--.
In claim 7 (line 1) “wherein the” should recite --wherein each--.
In claim 8 (line 1) “of claim 4” should recite --of claim 6--.
In claim 8 (line 5) “the slide-in slit” should recite --the compression slit--.
In claim 12 (line 15) “in direction” should recite --in a direction--.
In claim 13 (line 1) “wherein the” should recite --wherein each--.
In claim 13 (line 3) “the corresponding” should recite --each corresponding--.
In claim 15 (line 1) “of the” should recite --of each--.
In claim 16 (line 1) “wherein the” should recite --wherein each--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crabtree, II (US 2015/0147113).
As to claim 1, Crabtree, II discloses a system for slide-in fastening, comprising: 
a first furniture member 702, comprising: 
a plurality of slide-in dowels 544 protruding from an end of the first furniture member; and 
a second furniture member 700, comprising: 
a plurality of slide-in apertures 64, which are positioned on an end of a side of the second furniture member; 
wherein the plurality of slide-in apertures each comprise an entry opening, which connects to an entry interior, and a target opening, which connects to a target interior, such that the entry and target interiors are connected to form a combined interior along an elongated direction of each slide-in aperture; and 
such that the first furniture member is configured to be attachable to the second furniture member by inserting each of the plurality of slide-in dowels through a corresponding entry aperture, such that a corresponding slide-in dowel reaches into a 
whereby the first furniture member is securely attached to the second furniture member (Figures 28-35).  
As to claim 2, Crabtree, II discloses a system for slide-in fastening wherein the first furniture member 702 further comprises: 
predrilled apertures 64 with glue deposits in bottoms of the predrilled apertures (paragraph [0007,0092]); 
wherein inner ends of the slide-in dowels 544 each are permanently connected to the first furniture member, by insertion of the inner ends into the predrilled apertures with the glue deposits (Figures 28-35).
As to claim 3, Crabtree, II discloses a system for slide-in fastening wherein the first and second furniture members 702,700 are perpendicularly connected (Figures 28-35).  
As to claim 12, Crabtree, II discloses a system for slide-in fastening, comprising: 
a plurality of slide-in dowels 544, which are configured to protrude from an end of a first furniture member 702, such that the plurality of slide-in dowels are configured to connect with a plurality of slide-in apertures 64, which are positioned on an end of a side of a second furniture member 700, wherein the plurality of slide-in apertures each comprise an entry opening, which connects to an entry interior, and a target opening, 
such that the first furniture member is configured to be attachable to the second furniture member by inserting each of the plurality of slide-in dowels through a corresponding entry aperture, such that a corresponding slide-in dowel reaches into a corresponding entry interior of a corresponding slide-in aperture, and then push the first furniture member sideways, in a direction of and parallel to a lateral axis of the slide-in aperture, such that the corresponding slide-in dowel slides from the corresponding entry interior into a corresponding target interior, such that the corresponding slide-in dowel is securely held in place inside the corresponding target interior; 
whereby the first furniture member is securely attached to the second furniture member (Figures 28-35).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree, II in view of Alno (DE 10 2005 053 321).
As to claims 4, 7, 13 and 16, Crabtree, II discloses a system for slide-in fastening wherein each corresponding slide-in dowel 544 is configured as a cylindrical member, which is rotationally symmetric around an elongated center axis of the slide-in dowel, 518, which is positioned in a first end of the corresponding slide-in dowel; and
wherein each slide-in dowel further comprises a second front cutout 518, which is positioned in a second end of the slide- in dowel (Figures 28-35).
Crabtree, II fails to disclose a system wherein the first front cutout comprises a first cutout surface, which is configured to be funnel-shaped, such that the slide-in dowel narrows from a front of the first cutout surface to a rear of the first cutout surface, and wherein the second front cutout comprises a second cutout surface, which is configured to be funnel-shaped, such that the slide-in dowel narrows from a front of the second cutout surface to a rear of the second cutout surface. 
Alno teaches a system wherein a front cutout 23 of a slide-in dowel 21 comprises a cutout surface, which is configured to be funnel-shaped, such that the slide-in dowel narrows from a front of the cutout surface to a rear of the cutout surface; the funnel-shaped cutout surface of the slide-in dowel matingly engaging with a funnel-shaped surface of a slide-in aperture 11, providing for a more secure, tighter connection between the slide-in dowel and the slide-in aperture (Figures 1-5).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system disclosed by Crabtree, II wherein the first and second front cutouts each comprise a funnel-shaped cutout surface which matingly engages a funnel-shaped surface of the slide-in aperture, as taught by Alno, in order to provide for a more secure, tighter connection between the slide-in dowel and the slide-in aperture. 
As to claims 5 and 14, Crabtree, II as modified by Alno discloses a system for slide-in fastening wherein the first front cutout 514 further comprises: 
512, which is a front cut that connects with a front of the first cutout surface, such that the entry cut is configured to ease insertion of the corresponding slide-in dowel 544; and 
a rear cut, which connects with a rear of the first cutout surface to reach a center surface 514 of the corresponding slide-in dowel (Figures 28-35). 

Claims 6, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree, II in view of Alno, as applied to claims 4 and 13 above, and further in view of Kamelger (WO 2017/050581).
As to claims 6 and 15, Crabtree, II fails to disclose a system for slide-in fastening wherein the first end of each corresponding slide-in dowel comprises a compression slit, such that the compression slit is configured to allow the corresponding slide-in dowel to be compressible when it is slid into the corresponding target interior.  
Kamelger teaches a system wherein a first end of a slide-in dowel comprises a compression slit 6, such that the compression slit is configured to allow the corresponding slide-in dowel to be compressible when it is slid into a corresponding target interior of a slide-in aperture; the compression of the slide-in dowel providing a radial clamping force between the slide-in dowel and slide-in aperture, providing for a more secure, tighter connection between the slide-in dowel and the slide-in aperture (Figures 1-4).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system disclosed by Crabtree, II wherein the slide-in dowel comprises a compression slit, as taught by Kamelger, in order to provide a radial clamping force between the slide-in dowel and slide-in 
As to claim 8, Crabtree, II as modified by Kamelger discloses a system for slide-in fastening wherein the corresponding target interior is configured with a size that matches the corresponding slide-in dowel 544, such that the corresponding slide-in dowel contracts when the corresponding slide-in dowel is pushed into the corresponding target interior, due to compression of the compression slit, such that the corresponding slide-in dowel is tightly secured inside the corresponding slide-in aperture 64 (Figures 28-35).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

06/02/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619